 


113 HR 1700 IH: Nuclear Disaster Preparedness Act
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1700 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2013 
Mr. Engel (for himself, Mrs. Lowey, and Mr. Payne) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require the President to issue guidance on Federal response to a large-scale nuclear disaster. 
 
 
1.Short titleThis Act may be cited as the Nuclear Disaster Preparedness Act. 
2.Guidance for response to a nuclear disaster 
(a)IssuanceNot later than 180 days after the date of enactment of this Act, the President, in consultation with the Secretary of Energy, the Secretary of Defense, the Administrator of the Environmental Protection Agency, the Nuclear Regulatory Commission, the Secretary of Homeland Security, and the Administrator of the Federal Emergency Management Agency, shall issue guidance on Federal response to nuclear disasters described in subsection (b). 
(b)Nuclear disasters describedThe guidance issued pursuant to subsection (a) shall be with respect to any nuclear disaster that— 
(1)may be caused by a natural catastrophe, an accident, or a terrorist or other attack; 
(2)occurs initially at a nuclear power plant; and 
(3)disperses radiation off the reactor site and into the surrounding area. 
(c)GuidanceThe guidance issued pursuant to subsection (a) shall— 
(1)designate the single Federal agency that is responsible for coordinating the Federal Government’s efforts in response to a nuclear disaster (in this Act referred to as the Coordinating Agency), including making a formal declaration that a nuclear disaster exists; 
(2)identify the circumstances under which a formal declaration described in paragraph (1) will occur; 
(3)designate the single Federal agency that, in response to a nuclear disaster, is responsible for recommending to the Coordinating Agency— 
(A)the evacuation of the area within a 10-mile radius from the nuclear power plant; or 
(B)the evacuation of the area within a larger radius from the nuclear power plant, but not more than a radius of 50 miles; 
(4)identify the circumstances under which a recommendation described in paragraph (3) will be made; 
(5)designate the single Federal agency that is responsible for developing plans for an evacuation described in subparagraph (A) or (B) of paragraph (3), educating the public regarding such an evacuation, and conducting such an evacuation when directed to do so by the Coordinating Agency; 
(6)designate the single Federal agency that is responsible for recommending to the Coordinating Agency that evacuees may return following a nuclear disaster; 
(7)identify the circumstances under which a recommendation described in paragraph (6) will be made; 
(8)identify what cleanup standards will apply for a nuclear disaster; 
(9)designate the single Federal agency that is responsible for conducting cleanup of a nuclear disaster when directed to do so by the Coordinating Agency; and 
(10)identify any other roles and responsibilities of any Federal agency involved in the response effort to a nuclear disaster. 
 
